Citation Nr: 1531073	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-02 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than January 24, 2005, for a grant of service connection for adenocarcinoma of the lung, to include the issue of whether there was clear and unmistakable error (CUE) in a November 1998 rating decision which denied entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1956.  He died in May 2005.  The appellant is his surviving spouse and seeks entitlement to an earlier effective date for service connection for lung cancer for accrued benefits purposes.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This case was previous before the Board in February 2013, at which time the Board directed the RO to adjudicate the inextricably intertwined claim of CUE with respect to a November 1998 rating decision's denial of a claim for service connection for a lung disorder.  Instead, the RO chose to adjudicate this claim in the March 2013 supplemental statement of the case, and since this claim may be said to be included within the earlier effective date claim, this action is not considered to be prejudicial to the appellant.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The November 1998 rating decision that denied service connection for a lung condition was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time such that the outcome of the claim would have been manifestly different but for the error; there is also no other basis in the record to grant the benefit sought on appeal.


CONCLUSION OF LAW

The November 1998 rating decision that denied service connection for lung disability was not clearly and unmistakably erroneous, and there is no other basis to assign an effective date earlier than January 24, 2005, for the grant of service connection for a lung disorder.  38 U.S.C.A. §§ 5109A, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a), 3.400 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The primary basis for appellant's appeal is a claim of CUE as to an earlier RO decision, which is not subject to the guidelines of the VCAA.  See Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001)(holding that VA does not have "a duty to develop" in CUE 'claims' because "there is nothing further that could be developed").  As noted in Livesay, CUE claims are not conventional appeals, but instead are requests for revision of previous decisions.  Cases based on allegations of CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  It should also be noted that to the extent this claim is still characterized as a claim for earlier effective date, as a "downstream" claim, the duty to notify has already been satisfied, and no further action would assist the claim and thus, remand for further action pursuant to the duty to assist is not warranted.

An unappealed decision of the Regional Office (RO) becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.

Clear and unmistakable error (CUE) is "a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403.  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App.242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet. App. 310, 314 (1992 (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3); see also Damrel, 6 Vet. App. At 246.

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable error must appear "undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable error is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The governing law requires that the error be undebatable and that the commission of the alleged error must have manifestly changed the outcome of the decision.  Russell, 3 Vet. App. at 313.

Background

Following receipt of the Veteran's May 1998 claim, a November 1998 rating decision denied entitlement to service connection for a lung condition.  In January 2005 the Veteran sought to reopen his claim of service connection for lung disability, however, he died in May 2005, and the claim of service connection for adenocarcinoma of the lung was subsequently granted after his death (based on exposure to asbestos during service), effective January 24, 2005, in a December 2005 RO decision.  

Language contained in the appellant's July 2006 notice of disagreement has been construed as an assertion of CUE in the November 1998 rating decision, based on the claim that VA failed to consider certain of the Veteran's medical records.  In August 2012 written argument the appellant's representative claimed that the November 1998 RO decision contained CUE based on an assertion that the RO's November 1998 decision had relied on an inadequate October 1998 VA examination.

October 1998 VA examination

In August 2012 written argument the appellant's representative stated, in pertinent part, as follows:

The American Legion asserts that the original denial of service connection reflects CUE in that the Regional Office (RO) based its decision on an inadequate VA examination (VAE).  To wit, the October 3, 1998 VAE noted signs and symptoms consistent with asbestos-related lung disease yet failed to fully investigate those symptoms or provide a diagnosis of the Veteran's pulmonary condition.

The August 2012 written argument further asserted that the Veteran should have been afforded a much more thorough examination than that provide in October 1998 "in accordance with the medical treatise associated with asbestos-related conditions."

The assertion that the November 1998 RO decision contained CUE based on the RO's reliance on the purported inadequate October 1998 VA examination is essentially an argument that VA failed to properly assist the Veteran in obtaining an adequate VA examination.  The Board notes, however, that a failure to fulfill the duty to assist cannot, as a matter of law, constitute CUE.  38 C.F.R. § 20.1403(d)(2); see also Cook, 318 F. 3d at 1344-45.

The claim that the November 1998 RO decision contained CUE based on the RO's reliance on the purported inadequate October 1998 VA examination is also another way of saying that the RO gave too much weight to the findings from the October 1998 VA examination in its decision.  The allegation that the November 1998 RO decision improperly weighted or evaluated the October 1998 VA examination cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3); see also Damrel, 6 Vet. App. At 246.  The Board observes that CUE cannot be established by merely a "disagreement as to how the facts were weighed or evaluated."  King v. Shinseki, 26 Vet. App. 433, 439 (2014).  Moreover, it cannot be stated with any certainty as to what degree the RO even relied on the October 1998 VA examination in rendering its decision.  The RO in the November 1998 rating decision noted that there were no records of any kind, either from service or post-service, indicating that the Veteran had any asbestos-related disability.  There was no medical opinion of record linking any lung condition to the Veteran's service.  

In sum, the November 1998 rating decision was reasonably supported by the evidence of record, and the allegations that the November 1998 RO decision improperly weighed and evaluated the evidence, including the October 1998 VA examination, can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

1981 Military Medical Center Records

In April 1981, the Veteran was admitted to a United States Air Force Medical Center after complaining of chest pains.  On May 6, 1981, he underwent a right thoracotomy and resection of the right lower lobe.  The Veteran was not on any type of military service in April 1981.

At the time of the November 1998 rating decision, the record included a four page narrative summary of the Veteran's April 1981 to June 1981 lung treatment at the Air Force Medical Center.  The narrative summary noted that the Veteran had undergone a right thoracotomy and right lower lobectomy and had been diagnosed with adenocarcinoma of the right lower lobe.

In July 2006, the appellant submitted additional records pertaining to the Veteran's May 1981 right thoracotomy from the Air Force Medical Center that were not of record at the time of the November 1998 RO decision.  These records included a May 5, 1981, pathology report, an operation report dated May 14, 1981, and a May 8, 1981, pathology report.  The appellant asserts that the failure to consider these records resulted in CUE in the November 1998 RO decision.

As noted, review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  The records submitted by the appellant in July 2006 were not of record at the time of the November 1998 RO decision.  Thus, even if they are assumed to be medically pertinent in this case, as they were not of record at the time of the November 1998 RO decision, they can not be used to show CUE in this case.  The Board here observes that the 1981 records in question are post-service military records and not service department records under 38 C.F.R. § 3.156(c) (2014) (the Veteran was discharged in 1956).  

The Board notes in passing that the appellant has not indicated in what manner or how the records in question, had they been associated with the claims file in November 1998, would have made any difference to the outcome of this case.  In this regard, the records appear to be largely duplicative and cumulative of those that were of record in November 1998.  In fact, the records submitted by the appellant in July 2006 appear to have been referenced in the operation report that was associated with the claims file at the time of the November 1998 RO decision.  Accordingly, there is no indication that had they been present in the November 1998 decision the records would have "undebatably" changed the outcome of the November 1998 RO decision.

Conclusion

The November 1998 RO decision properly applied the statutory and regulatory provisions extant at that time, and there has been no demonstration of CUE such that the outcome of the claim would have been manifestly different but for the error.  There is also no evidence of an unajudicated claim to reopen following that denial and the claim to reopen that was filed on January 24, 2005.  Based on the foregoing, the Board finds that there was no CUE in the November 1998 rating decision that denied service connection for a lung condition, or any other basis to assign an effective date earlier than January 24, 2005, for the grant of service connection for a lung disorder.




ORDER

Entitlement to an effective date earlier than January 24, 2005, for the grant of service connection for adenocarcinoma of the lung, to include based on the claim of CUE in the November 1998 rating decision which denied entitlement to service connection for a lung condition, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


